Name: COMMISSION REGULATION (EC) No 1348/97 of 15 July 1997 on applications for import licences for rice and broken rice submitted in the first five working days of July 1997 pursuant to the arrangements provided for in Council Regulation (EC) No 1522/96
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  tariff policy;  international trade
 Date Published: nan

 16. 7 . 97 EN Official Journal of the European Communities No L 186/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1348/97 of 15 July 1997 on applications for import licences for rice and broken rice submitted in the first five working days of July 1997 pursuant to the arrangements provided for in Council Regulation (EC) No 1522/96 July 1997 and the quantities available, licences may be issued for all the quantities applied for, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION: Having regard to Council Regulation (EC) No 1522/96 of 24 July 1996 opening and providing for the administra ­ tion of certain tariff quotas for imports of rice and broken rice ('), as amended by Commission Regulation (EC) No 1 12/97 (2), and in particular Article 5 (2) thereof, Article 1 1 . Reduction coefficients to be applied to quantities covered by applications for import licences submitted for rice and broken rice pursuant to the arrangements provided for in Regulation (EC) No 1522/96 in the first five working days of July 1997 and which have been noti ­ fied to the Commission , shall be as laid down in the Annex hereto . 2 . The quantities available under the tranche for September 1997 shall be as laid down in the Annex hereto . Whereas, pursuant to Article 5 (2) of Regulation (EC) No 1522/96, the Commission must decide within 10 days of the closing date for the submission of licence applications the extent to which applications can be granted and must fix the available quantities for the following tranche; Whereas, in the light of the quantities for which applica ­ tions are submitted during the first five working days of Article 2 This Regulation shall enter into force on 16 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 190, 31 . 7. 1996, p. 1 .h) OJ No L 20, 23 . 1 . 1997, p. 23 . No L 186/2 FENI Official Journal of the European Communities 16. 7. 97 ANNEX Article 5 (2) of Regulation (EC) No 1522/96 Reduction coefficient to be applied to the quantities applied for and the quantities available under the following tranche: (a) Quota referred to in Article 2 ( 1 ) (a), wholly-milled and semi-milled rice falling within CN code 1006 30 Origin Percentagereduction Quantity available under the tranche for September 1997 (tonnes) USA  38 721 (') Thailand 0 436,081 Australia 0 0 Other countries 0 0 (') Pursuant to Article 1 (4) of Regulation (EC) No 1522/96, as amended . (b) Quota referred to in Article 2 ( 1 ) (b), husked rice falling within CN code 1006 20 Origin Percentagereduction Quantity available under the tranche for September 1997 (tonnes) Australia 0 1 6,9 USA  7 642 (') Thailand 0 0 Other countries 0 0 (') Pursuant to Article 1 (4) of Regulation (EC) No 1522/96, as amended . (c) Quota referred to in Article 2 ( 1 ) (c), broken rice falling within CN code 1006 40 00 Percentage reduction Quantity available under the tranche for September 1997 (tonnes) Origin Thailand 0 12 091,15 Australia 0 0 Guyana 0 8 503 USA 0 0 Other countries 0 9 663